Title: To George Washington from Robert Erskine, 24 November 1777
From: Erskine, Robert
To: Washington, George



May it please your Excy
Ringwood [N.J.] November 24th 1777

The twenty Ovens ordered last Summer, concerning which I have your favour of the 14th Inst., were delivered as follows; four to Coll Mifflin, as the army passed Pompton; fourteen were sent after it to Morristown, by seven Waggons impressed for that purpose; & two large and ten small ones remained here, when I was at Wilmington, which I mentioned to Coll Mifflin; who ordered me to send four, (Viz. two large & two small) to the Care of Major Taylor at New Windsor, which was done; and to keep the rest here till further orders.
From the time I had the honour of speaking with you at the Cross Roads, I fully resolved to enter upon the proposed Office next spring, should it then be vacant; & God willing, I shall devote my whole time to it, if your Exy thinks proper, by the beginning of next April: mean while, I have the satisfaction of giving some part of my time now, to the public service; Govr Clinton having accepted of my assistance at New Windsor; where I have been taking Surveys and Levels of the ground near the Chevaux de Frise, for a Fort; which is erecting under the direction of the French Engineer Your Excellency sent to Fort Montgomery. I am happy to assist a Gentleman of skill in his profession, from whom much of the art of practical Engineering may be learnt, & shall return to the North River again in a few days, to finish some surveys at New Windsor, Forts Constitution, Montgomery, &c.: Copies of which shall immediately be transmitted your Excellency by May it please Your Excellency Your most Obliged & most Obedt humble servant

Robt Erskine

